Opinion issued March 31, 2015




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-14-00987-CV
                          ———————————
                  KAREN KRISTINE SILVIO, Appellant
                                      V.
                       JO LYNN BOGGAN, Appellee


                  On Appeal from the Probate Court No. 2
                          Harris County, Texas
                      Trial Court Case No. 370,090


                        MEMORANDUM OPINION

     Appellant, Karen Kristine Silvio, attempts to appeal from the trial court’s

“Order Denying Defendant the time necessary time [sic] to hire Legal

Representation in Accordance to Tex. R. Civ. P. 252, which was denied on

November 18, 2014.” We dismiss the appeal.
      Appellant filed a notice of appeal in the trial court on December 8, 2014. On

December 10, 2014, the trial court clerk filed a letter of assignment in this Court,

stating that no judgment has been signed in this case. Further, on January 5, 2014,

the trial court clerk notified this Court that the trial court clerk was “in receipt of

the notice of appeal, dated December 8, 2014[,] filed by Karen Kristine Silvio” and

that “no order or judgment has been filed or signed regarding this matter.”

      On February 26, 2015, the Clerk of this Court issued a Notice informing

appellant that this appeal may be dismissed for want of jurisdiction unless

appellant filed a response within 10 days of the date of the Notice explaining how

this Court had jurisdiction over this appeal. Appellant did not adequately respond

to the Notice.

      Because “no order or judgment has been filed or signed regarding this

matter,” there is no final order or judgment from which appellant may appeal. See,

e.g., Broussard v. Bank of N.Y., No. 01-14-00214-CV, 2014 WL 3887720, at *1

(Tex. App.—Houston [1st Dist.] Aug. 7, 2014, no pet.) (mem. op.); Crum v. State,

No. 04-13-00731-CR, 2013 WL 6210245, at *1 (Tex. App.—San Antonio Nov.

27, 2013, no pet.) (mem. op., not designated for publication). Further, even if there

was an order, we lack jurisdiction over immediate appeals from interlocutory

orders unless jurisdiction has been expressly provided by statute, and an order

denying appellant “the time necessary . . . to hire Legal Representation in


                                          2
Accordance to Tex. R. Civ. P. 252” is not an interlocutory order for which a statute

has expressly authorized an appeal. See Broussard, 2014 WL 3887720, at *1;

Crum, 2013 WL 6210245, at *1.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

CIV. P. 42.3(a). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         3